DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 03/03/2022 has been entered. Claim 16 has been added. Claims 1-4, 6, 8-12, 15-16 are pending in the Application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-10 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1 and 10, the newly added limitation “wherein the switch is connected between a power source and a communication line” is not supported in the Specification. The specification figure 12 (reproduced below) and paragraphs 0124-0126 describe the switch SW1 is connected between a 5V power source and a power supply line 420 (see para 0124, a switch SW1 is inserted in a 5 V power supply line 420). There is no connection between the switch SW1 and the communication line 410.
Further, the newly added limitation “determine/determining, based on the opened switch and a voltage level at a point of connection of the switch and the communication line” is not supported in the Specification. The Specification figure 12 and paragraphs 0124-0126 describe determining voltage level by voltage monitor unit 122 at point S1, which is at the point of connection of the switch SW1 and the power line 420. There is no description on determining voltage at a point in the communication line 410.


    PNG
    media_image1.png
    902
    1235
    media_image1.png
    Greyscale

The dependent claims 2-4, 6, 8-9 and 16 are rejected because they are dependent of the rejected claims above.
For the purpose of a complete examination, the Examiner interprets the switch as connected to the power line and the determining voltage is at a point of connection of the switch and the power line as described in the Specification.
Response to Arguments
Applicant's arguments filed 03/03/2022 with respect to the prior art rejections have been fully considered but they are not persuasive.
Regarding claims 11 and 15, Applicant argues that the cited reference Shibata fails to teach the newly amended feature of “the set of signals is transmitted to the subsequent stage based on a voltage level of the set of signals”. The Examiner respectfully disagrees. Shibata discloses transmitting a set of signals to a subsequent stage based on a voltage level of the set of signals (see figure 10, subsequent stage 202, see para 0055, The multilevel data signal received from the multilevel signal transmitting apparatus 100 is inputted into the multilevel receiver circuit 201, and the multilevel receiver circuit 201 detects the voltage level of the multilevel data signal in each of the unit time intervals. The multilevel receiver circuit 201 has a plurality of predetermined threshold voltages for determining the voltage levels of the multilevel data signal. Based on these threshold voltages, the multilevel receiver circuit 201 determines which of the 2N voltage levels is indicated by the received multilevel data signal, in each of the unit time intervals, generates Nbit parallel data from the multilevel data signal, and sends it to the data processing circuit 202). Therefore, the cited art does disclose the limitation as claimed.
Regarding claims 1 and 10, Applicant argues that the cited reference Chen fails to teach the newly amended feature of “open a switch… connected between a power source of the power supply and a communication line.” The Examiner notes that the argued feature is not supported by the Specification as discussed in the 112(a) rejection above. As best understood, the Specification describes a switch connected between a power source and a power supply line (see figure 12 as discussed in the 112(a) rejection). The cited art Chen disclose a connecting detection circuitry for detecting a type of connecting device by opening a switch in a power supply line, wherein the switch is connected between a power source of the power supply line and the power supply line (see figure 9 and para 0085, When the device is operated as a DFP, the switch control signals control switches in the terminating circuit 9011 to connect the pull-up current source with the input terminals CC1 and CC2 e.g. when the device is DFP, pd switch is opened while pu switch is closed thus the opening pd switch is connected to the power source Ipu). Therefore, based on the Examiner’s interpretation of the claimed and unsupported feature (e.g. the switch) and in view of the Specification, the cited art does disclose the limitation.
Other arguments with respect to the rejection of the dependent claims are based on the alleged deficiency of the rejections of the parent claims addressed above. Please see below for the detailed rejections. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata US publication US 20150049835.

Regarding claim 11, Shibata teaches a receiving device, comprising 
Circuitry configured to receive a plurality of signals having different voltage levels from a communication line at different timings (multilevel signal receiving apparatus 200, see para 0051, a multilevel data signal having an even number of voltage levels equal to or more than four is transmitted from the multilevel signal transmitting apparatus 100 to the multilevel signal receiving apparatus 200 through a transmission line 300, also see figure 4 showing signals with different voltage levels at different timing);
transmit a set of signals to a subsequent stage via the communication line (see figure 10, subsequent stage 202), wherein the set of signals is transmitted to the subsequent stage based on a voltage level of the set of signals (see para 0055, The multilevel data signal received from the multilevel signal transmitting apparatus 100 is inputted into the multilevel receiver circuit 201, and the multilevel receiver circuit 201 detects the voltage level of the multilevel data signal in each of the unit time intervals. The multilevel receiver circuit 201 has a plurality of predetermined threshold voltages for determining the voltage levels of the multilevel data signal. Based on these threshold voltages, the multilevel receiver circuit 201 determines which of the 2N voltage levels is indicated by the received multilevel data signal, in each of the unit time intervals, generates Nbit parallel data from the multilevel data signal, and sends it to the data processing circuit 202).

Regarding claim 12, Shibata further teaches the circuitry includes a comparator having a threshold corresponding to the plurality of signals having different voltage levels (see para 0055, The multilevel receiver circuit 201 has a plurality of predetermined threshold voltages for determining the voltage levels of the multilevel data signal).

Regarding claim 15, Shibata teaches a receiving method comprising receiving a plurality of signals having different voltage levels from a communication line at different timings (see para 0051, a multilevel data signal having an even number of voltage levels equal to or more than four is transmitted from the multilevel signal transmitting apparatus 100 to the multilevel signal receiving apparatus 200 through a transmission line 300, also see figure 4 showing signals with different voltage levels at different timing) and,
transmitting the set of signals with the converted second voltage level to a subsequent stage via the communication line (see figure 10, subsequent stage 202), wherein the set of signals is transmitted to the subsequent stage based on a voltage level of the set of signals (see para 0055, The multilevel data signal received from the multilevel signal transmitting apparatus 100 is inputted into the multilevel receiver circuit 201, and the multilevel receiver circuit 201 detects the voltage level of the multilevel data signal in each of the unit time intervals. The multilevel receiver circuit 201 has a plurality of predetermined threshold voltages for determining the voltage levels of the multilevel data signal. Based on these threshold voltages, the multilevel receiver circuit 201 determines which of the 2N voltage levels is indicated by the received multilevel data signal, in each of the unit time intervals, generates Nbit parallel data from the multilevel data signal, and sends it to the data processing circuit 202).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata and in view of Chen et al US publication US 20160342492.

Regarding claim 1, Shibata teaches a transmission device (see figure 1) comprising:
Circuitry (circuitry of figure 1 including driver 102 and multilevel transmitter 100) configured to generate a plurality of signals having different voltage levels (see para 0052, The multilevel driver circuit 102 generates the multilevel data signal at one of 2N voltage levels, from the Nbit parallel data indicative of the input data signal, in each of the unit time intervals); and 
outputs the plurality of signals having different voltage levels to a communication line at different timings (see para 0051, a multilevel data signal having an even number of voltage levels equal to or more than four is transmitted from the multilevel signal transmitting apparatus 100 to the multilevel signal receiving apparatus 200 through a transmission line 300, also see figure 4 showing signals with different voltage levels at different timing).
But, Shibata fails to teach open a switch in a power supply line, wherein the switch is connected between a power source of the power supply line and the power supply line; determine, based on the opened switch and a voltage level at a point of connection of the switch and the power supply line, whether a communication line is connected to a receiving device corresponding to the plurality of signals having different voltage levels and output, based on the determination the signals.
However, Chen teaches a connecting detection circuitry for detecting a type of connecting device by opening a switch in a power supply line, wherein the switch is connected between a power source of the power supply line and the power supply line (see figure 9 and para 0085, When the device is operated as a DFP, the switch control signals control switches in the terminating circuit 9011 to connect the pull-up current source with the input terminals CC1 and CC2 e.g. when the device is DFP, pd switch is opened while pu switch is closed thus the opening pd switch is connected to the power source Ipu); determining, based on the opened switch and a voltage level at a point of connection of the switch and the power supply line, whether a communication line is connected to a receiving device corresponding to the plurality of signals having different voltage levels (see para 0029, In order to detect states of the Host (DFP) and the Device (UFP), in an initial time, the CC1 pin and the CC2 pin of the Host are pulled to a power source voltage by a pull-up current, and the Device is pulled down to a ground voltage by a pull-down resistor Rd. When the DFP detects that a voltage at the CC1 or CC2 terminal is between Vref2 and Vref3, it indicates that the UFP has been attached to the DFP) and outputting, based on the determination, the plurality of signals (see para 0075, the DFP device (Host) provides a pull-up current of 80 uA, and therefore, the DFP device provides a charging current of 900 mA through a VBUS pin).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the transmission system of Shibata and further incorporate a connection detection circuitry.
The motivation for doing so is to provide the ability to detect connected receiving device and its capability to better accommodate the receiving device.

Regarding claim 3, Shibata further teaches the circuitry is further configured to generate the plurality of signals having different voltage levels based on one driver (driver 102, see para 0052, The multilevel driver circuit 102 generates the multilevel data signal at one of 2N voltage levels).

Regarding claim 4, Shibata further teaches the circuitry is further configured to generate the plurality of signals having different voltage levels based on a current driving operation (see figure 1 and para 0052, a multilevel driver circuit 102 has a power supply VDD1 and a ground GND1 which is a current driving setup to generate voltages).

Regarding claim 6, Chen further teaches the determination is based on a voltage level of the communication line when a predetermined current is drawn from the communication line (see para 0029, In order to detect states of the Host (DFP) and the Device (UFP), in an initial time, the CC1 pin and the CC2 pin of the Host are pulled to a power source voltage by a pull-up current).

Regarding claim 8, Shibata further teaches the circuitry is further configured to receive the plurality of signals having different voltage levels from the communication line at different timings (circuitry of figure 1 including the multilevel signal receiving apparatus 200, see para 0051, a multilevel data signal having an even number of voltage levels equal to or more than four is transmitted from the multilevel signal transmitting apparatus 100 to the multilevel signal receiving apparatus 200 through a transmission line 300).

Regarding claim 9, Shibata further teaches the circuitry is further configured to transmit a set of the plurality of signals having different voltage levels to a subsequent stage via the communication line (see figure 10, subsequent stage at equalizer 203).

Regarding claim 10, Shibata teaches generating a plurality of signals having different voltage levels (see para 0052, The multilevel driver circuit 102 generates the multilevel data signal at one of 2N voltage levels, from the Nbit parallel data indicative of the input data signal, in each of the unit time intervals); and 
outputting the plurality of signals having different voltage levels to a communication line at different timings (see para 0051, a multilevel data signal having an even number of voltage levels equal to or more than four is transmitted from the multilevel signal transmitting apparatus 100 to the multilevel signal receiving apparatus 200 through a transmission line 300, also see figure 4 showing signals with different voltage levels at different timing).
But, Shibata fails to teach opening a switch in a power supply line, wherein the switch is connected between a power source of the power supply line and the power supply line; determining, based on the opened switch and a voltage level at a point of connection of the switch and the power supply line, whether a communication line is connected to a receiving device corresponding to the plurality of signals having different voltage levels and output, based on the determination the signals.
However, Chen teaches detecting a type of connecting device by opening a switch in a power supply line, wherein the switch is connected between a power source of the power supply line and the power supply line (see figure 9 and para 0085, When the device is operated as a DFP, the switch control signals control switches in the terminating circuit 9011 to connect the pull-up current source with the input terminals CC1 and CC2 e.g. when the device is DFP, pd switch is opened while pu switch is closed thus the opening pd switch is connected to the power source Ipu); determining, based on the opened switch and a voltage level at a point of connection of the switch and the power supply line, whether a communication line is connected to a receiving device corresponding to the plurality of signals having different voltage levels (see para 0029, In order to detect states of the Host (DFP) and the Device (UFP), in an initial time, the CC1 pin and the CC2 pin of the Host are pulled to a power source voltage by a pull-up current, and the Device is pulled down to a ground voltage by a pull-down resistor Rd. When the DFP detects that a voltage at the CC1 or CC2 terminal is between Vref2 and Vref3, it indicates that the UFP has been attached to the DFP) and outputting, based on the determination, the plurality of signals (see para 0075, the DFP device (Host) provides a pull-up current of 80 uA, and therefore, the DFP device provides a charging current of 900 mA through a VBUS pin).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the transmission method of Shibata and further incorporate connection detection.
The motivation for doing so is to provide the ability to detect connected receiving device and its capability to better accommodate the receiving device.

Regarding claim 16, Chen further teaches detect whether the communication line is connected to the transmission device; and open the switch based on the detection (see figure 9 and para 0085, When the device is operated as a DFP e.g. thus connected to an UFP device, the switch control signals control switches in the terminating circuit 9011 to connect the pull-up current source with the input terminals CC1 and CC2 e.g. when the device is DFP, pd switch is opened while pu switch is closed thus the opening pd switch is connected to the power source Ipu).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shibata and Chen as applied to claims above, and further in view of Krishnamoorthy et al US publication US 20160065187.

Regarding claim 2, the combination of Shibata and Chen teaches all the features with respect to claim 1 as outlined above.
But, the combination of Shibata and Chen fails to teach the circuitry is further configured generate the plurality of signals having different voltage levels based on a plurality of drivers.
However, Krishnamoorthy teaches a circuitry configured to generate a plurality of signals having different voltage levels by a plurality of drivers (see figure 2, multi-level pulse generator circuit 140 having a plurality of drivers e.g. voltage generator circuits 140-1, 140-2, 140-3 for generating multilevel signals).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the voltage generation unit of Shibata and incorporate multiple drivers.
The motivation for doing so is to generate different voltages more efficiently using multiple drivers, one for each voltage level.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang US publication US 20070067547 discloses a switch between a power supply line and a power supply of a device is opened when the device is connected with another device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184